DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10, 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0125259) in view of Schiff et al (US 7991715).
Regarding claim 1, Wang teaches a display apparatus (image-capturing device 501; Figs 5-7 and ¶ [0039]-[0058]) comprising: a display (display 550); a memory storing one or more instructions (memory 700 with code component 710); and a processor configured to execute the one or more instructions (control unit 730 to initiate and execute process) to: select an image to be displayed on the display (device displays images; Figs 1-4 and ¶ [0029]-[0038]), classify a category of the image and obtain semantic information of the image according to the category (image is classified for mood 110 and strength 120 on a dual axis map 100 based on hue 210 and chroma 220 of picture map color space 200), by using at least one neural network, obtain emotion information corresponding to the image by analyzing the image (image pattern analyzed and face detection further analyzed for emotion, in example a smiling face will increase mood index and a sad face will decrease mood index), determine an audio to be output together with the image (audio identified to play with images), based on the semantic information of the image and the emotion information corresponding to the image (audio determined based on mood and strength for set of images plotted), and output the audio while displaying the image (matching audio for images, based on identified mood and strength, is output).
	Wang does not teach to classify a category of the image and the use of at least one neural network.
	Schiff et al is analogous art pertinent to the problem identified to be solved in this application including to classify a category of the image (image classification is used to generate image features; col 5, ln 11-30) and the use of at least one neural network (system incorporates a machine learning module 210 with a neural network; col. 6 ln 1-10 and col 7, ln 54 – col 8, ln 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Schiff et al with classifying a category of an image and the use of at least one neural network. By classifying an image based on category and using a neural network, the accuracy and speed of image identification is improved, as recognized by Schiff et al (col 2, ln 7-10).
Regarding claim 8, Wang in combination with Schiff et al teaches the display apparatus of claim 1 (as described above), where Wang teaches the processor is further configured to execute the one or more instructions (control unit 730 to initiate and execute process; ¶ [0029]-[0058]) to: determine the audio based on semantic information and the emotion information (matching audio for images, based on identified mood and strength with incorporation of emotion, is output) and Schiff et al further (system identifies content descriptors (eg. content metadata), including user data such as geographic location, is identified and incorporated into analysis; col 4, ln 42-67).
Regarding claim 9, Wang in combination with Schiff et al teaches the display apparatus of claim 8 (as described above), and Schiff et al further teaches wherein the system metadata comprises at least one of a place where the display apparatus is installed, a weather at the place where the display apparatus is installed, or a time when the image is output (user data includes geographic location, logically associated with the location of where image-capturing device is installed (particularly non-portable computing devices), is identified and incorporated into analysis; col 4, ln 42-67, col 6, ln 16-32). [Examiner notes, Jin et al (KR 2017/0041447) also utilizes information such as time and weather to determine music content; ¶ [0046] ].
Regarding claim 10, Wang in combination with Schiff et al teaches the display apparatus of claim 1 (as described above), where Wang teaches the processor is further configured to execute the one or more instructions (control unit 730 to initiate and execute process; ¶ [0029]-[0058]) to: obtain user interaction information related to a reaction of a user to the image displayed on the display and the audio output with the image (user may be given multiple music selection options based on the image displayed and can respond to options; ¶ [0037]); and update the output audio based on the user interaction information (music played is selected by user).

Regarding claim 12, Wang teaches an operating method (method of using image-capturing device 501; Figs 1-4 and ¶ [0029]-[0038]) of a display apparatus (image-capturing device 501; Figs 5-7 and ¶ [0039]-[0058]), the operating method comprising: selecting an image to be displayed on a display of the display apparatus (device displays image(s)); by using at least one neural network, classifying a category of the image, obtaining semantic information of the image according to the category of the image (image is classified for mood 110 and strength 120 on a dual axis map 100 based on hue 210 and chroma 220 of picture map color space 200), and obtaining emotion information corresponding to the image by analyzing the image (image pattern analyzed and face detection further analyzed for emotion, in example a smiling face will increase mood index and a sad face will decrease mood index); determining an audio to be output together with the image, based on the semantic information of the image and the emotion information corresponding to the image (audio determined based on mood and strength for set of images plotted); and outputting the audio while displaying the image (matching audio for images, based on identified mood and strength, is output).
Wang does not teach classifying a category of the image by using at least one neural network.
	Schiff et al is analogous art pertinent to the problem identified to be solved in this application including teach classifying a category of the image (image classification is used to generate image features; col 5, ln 11-30) by using at least one neural network (system incorporates a machine learning module 210 with a neural network; col. 6 ln 1-10 and col 7, ln 54 – col 8, ln 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Schiff et al with classifying a category of the image by using at least one neural network. By classifying an image based on category and using a neural network, the accuracy and speed of image identification is improved, as recognized by Schiff et al (col 2, ln 7-10).
Regarding claim 17, Wang in combination with Schiff et al teaches the operating method of claim 12 (as described above), where Wang further teaches determining the audio based on the system metadata together with the semantic information and the emotion information (control unit 730 to initiate and execute process of matching audio for images, based on identified mood and strength with incorporation of emotion, is output; ¶ [0029]-[0058]) and Schiff et al further teaches obtaining system metadata comprising environment information around the display apparatus and determining output based on the system metadata (system identifies content descriptors (eg. content metadata), including user data such as geographic location, is identified and incorporated into analysis; col 4, ln 42-67).
Regarding claim 18, Wang in combination with Schiff et al teaches the operating method of claim 12 (as described above), where Wang further teaches the method comprising: obtaining user interaction information related to a reaction of a user to the image displayed on the display and the audio output with the image (user may be given multiple music selection options based on the image displayed and can respond to options; ¶ [0037]); and updating the output audio based on the user interaction information (music played is selected by user).  

Regarding claim 20, Wang teaches a computer program product comprising a computer-readable recording medium (computer program product comprises a non-transitory computer-readable medium; ¶ [0017]) having recorded thereon a program (codes to execute on processor) which, when executed by a processor of a display apparatus  (image-capturing device 501 includes control unit (processor) 730; Figs 5-7 and ¶ [0039]-[0058]), causes the processor to execute a method (control unit 730 to initiate and execute process)  comprising: selecting an image to be displayed on a display of the display apparatus (device displays images; Figs 1-4 and ¶ [0029]-[0038]); obtaining semantic information of the image according to the category of the image (image is classified for mood 110 and strength 120 on a dual axis map 100 based on hue 210 and chroma 220 of picture map color space 200), and obtaining emotion information corresponding to the image by analyzing the image (image pattern analyzed and face detection further analyzed for emotion, in example a smiling face will increase mood index and a sad face will decrease mood index); 58determining an audio to be output together with the image (audio identified to play with images), based on the semantic information of the image and the emotion information corresponding to the image (audio determined based on mood and strength for set of images plotted); and outputting the audio while displaying the image (matching audio for images, based on identified mood and strength, is output).
Wang does not teach classifying a category of the image by using at least one neural network.
	Schiff et al is analogous art pertinent to the problem identified to be solved in this application including teach classifying a category of the image (image classification is used to generate image features; col 5, ln 11-30) by using at least one neural network (system incorporates a machine learning module 210 with a neural network; col. 6 ln 1-10 and col 7, ln 54 – col 8, ln 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Schiff et al with classifying a category of the image by using at least one neural network. By classifying an image based on category and using a neural network, the accuracy and speed of image identification is improved, as recognized by Schiff et al (col 2, ln 7-10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0125259), in view of Schiff et al (US 7991715), as applied to claim 1 above, and in further view of Jin et al (KR 2017/0041447).
Regarding claim 11, Wang in combination with Schiff et al teaches the display apparatus of claim 1 (as described above), where Wang teaches the processor is further configured to execute the one or more instructions (control unit 730 to initiate and execute process; ¶ [0029]-[0058]) and Schiff et al further teaches to: extract a feature of the image (feature extractor 208 is used for image classification; Fig 2 and col 10, ln 41-56).
Wang and Schiff et al do not teach to: process the audio based on the extracted feature of the image, or extract a feature of the audio and process the image based on the extracted feature of the audio.
	Jin et al is analogous art pertinent to the problem identified to be solved in this application including to: process the audio based on the extracted feature of the image, or extract a feature of the audio and process the image based on the extracted feature of the audio (visualization effect is determined based on response to the audio characteristic information of the music content; ¶ [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Schiff et al to incorporate the teachings of Jin et al to extract a feature of the audio and process the image based on the extracted feature of the audio. By extracting a feature of the audio to process the image, the user may enhance both the visual and auditory pleasure of the music, as recognized by Jin et al (¶ [0002]).

Allowable Subject Matter
Claims 2-7, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Wang (US 2016/0125259) in view of Schiff et al (US 7991715) teaches the display apparatus of claim 1 (as described above), but does not teach, as alternative prior art does not teach, to: determine whether the category of the image is one of a photograph or an artwork based on the feature of the image; based on the category of the image being the photograph, obtain the semantic information by determining at least one first semantic style among a first plurality of semantic styles corresponding to the photograph; and based on the category of the image being the artwork, obtain the semantic information by determining at least one second semantic style among a second plurality of semantic styles corresponding to the artwork.  
Claims 3-7 are dependent on claim 2 and, therefore, are allowable for the same reason as set forth in claim 2.
Regarding claim 13, Wang (US 2016/0125259) in view of Schiff et al (US 7991715) teaches the operating method of claim 12 (as described above), but does not teach: determining whether the category of the image is one of a photograph or an artwork based on the feature of the image; based on the category of the image being the photograph, obtaining the semantic information by determining at least one first semantic style among a first plurality of semantic styles corresponding to the photograph; and based on the category of the image being the artwork, obtaining the semantic information by determining at least one second semantic style among a second plurality of semantic styles corresponding to the artwork.  
Claims 14-16 are dependent on claim 13 and, therefore, are allowable for the same reason as set forth in claim 13.
Regarding claim 19, Wang (US 2016/0125259) in view of Schiff et al (US 7991715) teaches the operating method of claim 12 (as described above), but does not teach: based on the category being a photograph, determining a semantic style of the photograph among a first plurality of semantic styles corresponding to the photograph, the first plurality of semantic styles comprising at least two of an event, a person, a landmark, or a landscape, and based on the category being an artwork, determining a semantic style of the artwork among a second plurality of semantic styles corresponding to the artwork, the second plurality of semantic styles comprising at least two of a creation year, an artistic movement, a genre, and a media.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhardwaj et al (AU 2012315625) discloses an apparatus and method for obtaining image feature data and categorizing data in image. 
	Luo et al (JP 4160305) discloses a system and method for determining image similarity by analyzing features of an image in forefront and background and comparing to a second image to categorize.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667  

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667